Citation Nr: 0821456	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-44 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for migraines. 

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for chronic sinusitis. 

6.  Entitlement to service connection for a right lower 
extremity disorder, other than disability of the right knee. 

7.  Entitlement to service connection for chronic bronchitis. 

8.  Entitlement to service connection for deviated nasal 
septum. 

9.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from June 1994 to May 2001.  
His DD Form 214 shows that he was discharged for disability, 
with severance pay.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
a rating action in April 2003, the RO denied the veteran's 
claims of entitlement to service connection for a right knee 
injury, service connection for a back disorder, and service 
connection for migraines.  Subsequently, in a March 2007 
rating decision, the RO denied the claims of entitlement to 
service connection for allergic rhinitis, service connection 
for chronic sinusitis, service connection for a lower leg 
disorder, service connection for chronic bronchitis, service 
connection for deviated nasal septum, and service connection 
for sleep apnea.  The veteran perfected his appeal of both 
rating decisions.  

The issues of entitlement to service connection for a back 
disorder, service connection for migraines, service 
connection for allergic rhinitis, service connection for 
chronic sinusitis, service connection for deviated nasal 
septum, and service connection for sleep apnea are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.  


FINDINGS OF FACT

1.  The veteran injured his right knee in service, had 
chronic right knee symptoms in service, experienced 
continuous right knee symptoms after service, and has a 
currently diagnosed disability of degenerative joint disease 
of the right knee.  

2.  The veteran does not have underlying disease or 
disability of the right lower extremity, other than 
disability of the right knee.  

3.  The veteran does not have chronic bronchitis.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, 
degenerative joint disease of the right knee was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  A disability of the right lower extremity, other than the 
right knee, was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b) (1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, VA satisfied its duty to notify by means of 
letters dated in April 2002, April 2003, July 2006, and 
August 2006 from the RO to the veteran which were issued 
prior to the RO decisions in April 2003 and March 2007, 
respectively.  Those letters informed the veteran of what 
evidence was required to substantiate the claims, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
December 2004 SOC, the November 2007 SOC, and the December 
2007 SSOC provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the veteran was informed 
of the information required by Dingess in March 2006 and 
August 2006 letters from the RO.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

The Board notes that the veteran's service medical records 
are unavailable.  In April 2003, the RO received reports of 
the veteran's dental records.  At that time, the National 
Personnel Records Center (NPRC) indicated that no health 
records were available.  Many subsequent attempts were made 
to obtain the service medical records, to no avail; all of 
those attempts have been documented in the record.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

VA has obtained post-service medical records.  Although it is 
unfortunate that the RO has been unable to secure the service 
medical records after numerous efforts, it appears that all 
other known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
need not conduct an examination with respect to the claims 
for service connection for a right leg disability and chronic 
bronchitis, because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in a service connection 
claim, VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case as 
to the issues decided herein.  There is no competent evidence 
of a right lower extremity injury, other than to the right 
knee, or of a lung disorder in service, or of a currently 
manifested lower leg disability or chronic bronchitis.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for residuals of a 
right knee injury, service connection for a right lower 
extremity disability, other than the right knee, and service 
connection for chronic bronchitis, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), hold that the Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  

II.  Legal criteria - Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within an applicable presumption period under 38 C.F.R. 
§ 3.307), and the veteran presently has the same condition.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where, as here, the overall evidence of 
record fails to support a diagnosis of the claimed right 
lower extremity disability (other than the right knee) and/or 
chronic bronchitis, that holding is applicable.

The veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Analysis

A.  Right knee injury

The veteran and his representative contend that the veteran's 
current right knee disability is causally related to knee 
surgery in 2001 while on active duty.  The veteran 
specifically contends he has experienced continued problems 
with his right knee since the in-service surgery.  

Of record is an order from the Department of the Army, dated 
March 20, 2001, informing the veteran had he was being 
discharged from the Army, effective May 14, 2001.  It was 
noted that he was entitled to disability severance pay.  

VA progress notes, dated from June 2002 through January 2003, 
reflect ongoing treatment for a right knee disability.  These 
records indicate that the veteran was seen for the first time 
at a VA clinic on June 19, 2002, for evaluation of right knee 
pain due to injury.  It was noted that he had undergone 
surgery on the right knee in January 2001; no other surgery 
was noted.  On June 24, 2002, the veteran was referred for 
physical therapy.  At that time, he complained of right knee 
pain; he also complained of pain beneath the patella, mostly 
on the medial joint line.  It was noted that a prior X-ray 
study of the right knee had shown minimal degenerative joint 
disease in the right knee.  In September 2002, it was noted 
that an X-ray of the right knee revealed normal knee joint 
space, with bony trabeculars, in two views.  During a 
physical therapy session in January 2003, it was noted that 
the veteran was seen for evaluation of a right knee brace.  
It was noted that the veteran had pain and degenerative joint 
disease in the right knee; he also complained of muscle 
weakness to the right knee.  

Of record is a memorandum, dated in November 2005, wherein 
the RO set forth all the steps that were taken in an attempt 
to obtain the veteran's service medical records.  It was 
noted that a response from a PIES request was received 
indicating that the veteran's records from the Landstuhl 
Regional Medical Center in Germany were charged out to RO 349 
(Waco) on April 23, 2004; however, no treatment records from 
Landstuhl Regional Medical Center were found in the claims 
folder.  

In a statement in support of claim (VA Form 21-4138) dated in 
June 2006, the veteran indicated that he was sent to Walter 
Reed Army Medical Center for a medical board in December 
2000; thereafter, he was sent back to Germany, where he was 
out-processed.  He said he was never given copies of the 
board results or any other medical documents.  

In another memorandum, dated February 9, 2007, it was noted 
that the RO had determined that service medical records for 
the period from June 15, 1994, through May 14, 2001 (more 
specifically, records from Landstuhl Regional Medical Center, 
Germany) were unavailable for review.  It was further noted 
that all procedures to obtain the service medical records for 
the veteran had been correctly followed.  All efforts to 
obtain the needed military information had been exhausted, 
and it was concluded that further attempts would be futile; 
the record was not available.  

In a statement from the veteran's brother, dated in June 
2007, he stated that the veteran did not have a right knee 
disorder when he joined the military; his entrance 
examination showed no signs of any medical conditions, other 
than anemia.  He reported being stationed in Germany from 
February 1997 to February 2000; he was in Heidelberg while 
the veteran was one hour away in Kaiserlautern.  The 
veteran's brother noted that he learned of the veteran's 
right knee injury, and he even saw the swelling in the right 
knee after the injury.  

Also of record is a statement from the veteran's mother, 
dated in June 2007, indicating that her son was a healthy 
person with no medical problems, except for anemia, prior to 
entering military service.  She noted that the veteran was 
released from the Army as a result of a bad right knee.  She 
recalled that he had surgery on the right knee in January 
2001, and he was subsequently released in May 2001; she noted 
that his right knee was still swollen from the surgery when 
he came home in May 2001.  She further noted that, to this 
day, the veteran cannot use the right knee as he used to.  

In another memorandum, dated October 1, 2007, it was noted 
that the RO had determined that the Medical Evaluation Board 
proceedings were unavailable for review.  It was further 
noted that all procedures to obtain the Medical Evaluation 
Board proceedings had been correctly followed.  All efforts 
to obtain the needed military information had been exhausted; 
it was concluded that further attempts were futile and, based 
on those facts, the record was not available.  

As indicated, the veteran's service medical records and 
records, including report of a right knee surgery and medical 
evaluation board proceedings, are missing, through no fault 
of the veteran.  The veteran has provided detailed statements 
regarding the treatment he received during service and the 
years following service, and the symptoms he experienced 
during and following service.  He is certainly competent to 
provide this information.  

The Board finds the veteran's statements are credible to show 
that he injured his right knee in service; and that he had 
chronic right knee symptoms in service.  These statements are 
supported by the March 2001 order from the Department of the 
Army, reflecting that he was discharged from service due to 
disability.  The veteran's statements are also credible to 
show that he experienced continuous right knee symptoms after 
service, and currently experiences the same symptoms.  His 
claim of continuous symptoms is supported by the available VA 
medical records, which show that he sought treatment for his 
right knee in 2002, complaining each time of symptoms of pain 
and swelling of the right knee.  These records indicate that 
the veteran was reported to have degenerative joint disease 
in the right knee, within one year after his discharge from 
service.  There are no conflicting statements in the record, 
nor is there any evidence suggesting the veteran was 
mistaken.  His reports of continual post-service symptoms of 
the right knee have been further supported by statements from 
his mother.  

Given the heightened consideration of the benefit-of-the-
doubt rule required in this appeal, and the fact that the 
veteran has provided credible evidence that he injured his 
right knee and had surgery on it in service, experienced 
continual symptoms after service, and has a currently 
diagnosed disability of degenerative joint disease that 
accounts for the right knee symptoms, the Board finds that 
the criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

B.  Right Lower Extremity, Other Than Knee

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code.  Both provide for monthly disability payments 
compensation, beginning with the following words:  "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty . . . the United States will pay . 
. . compensation . . . ."  Thus, in order for a veteran to 
qualify for compensation under those statutes, the record 
must support the existence of disability and that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.  

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993), citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988).  The 
Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical 

nexus, where the issue at hand is of etiology, and requires 
medical opinion evidence.  Pain cannot be compensable in the 
absence of proof of an in- service disease or injury to which 
the current pain can be connected by medical evidence.  See 
Sanchez-Benitez, supra.  Such a "pain alone" claim must 
fail when there is no sufficient factual showing that the 
pain derives from an in-service disease or injury.  Id.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  In the absence of proof of 
a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau, supra.  Cf. McClain, 
supra.  Absent a current diagnosis, service connection is not 
warranted.  

In this case, the veteran is not shown to have any residual 
lower extremity disability, other than the right knee 
disability for which the Board herein grants service 
connection.  VA progress notes in June 2002 and July 2002 
reflect complaints of increased pain upon weight bearing to 
the right leg, but there is no underlying disease process 
causing these complaints.  Rather, the complaint of pain has 
been attributed to the right knee injury.  

Therefore, the Board finds that the veteran does not have a 
current diagnosis of right lower leg disability.  Given these 
facts, the Board finds that service connection for such a 
disability must be denied.  While the veteran asserts that he 
has a lower leg condition, other than the right knee injury, 
he is not a medical expert, and his statements do not serve 
as competent medical evidence of a diagnosed lower leg 
disability.  See Espiritu v. Derwinski, supra.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


C.  Chronic bronchitis

As noted above, the veteran's service medical records are 
unavailable.  In addition, post-service, private and VA 
treatment, records do not mention any complaints, diagnosis 
or treatment of chronic bronchitis, and the veteran has not 
identified any such treatment.  

Without competent medical evidence confirming that the 
veteran has a current diagnosis of chronic bronchitis (to 
establish he has this condition), or has manifested 
suchcondition since service, and linking this diagnosis to 
his military service, he has no valid claim.  See, e.g., 
Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  See also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish that he or she has that disability and that there 
is 'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  Thus, service connection for 
chronic bronchitis must be denied.  


ORDER

Service connection for a right knee disability is granted.  

Service connection for a lower leg disability, other than the 
right knee, is denied.  

Service connection for chronic bronchitis is denied.  


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran (in his 
notice of disagreement) and his representative (in a February 
2008 VA Form 646) have specifically requested a VA 
examination with medical nexus opinion on the question of 
whether the veteran's current disabilities, other than the 
right knee, are related to service.  

The veteran essentially maintains that he developed sleep 
apnea, migraines, chronic sinusitis, and allergic rhinitis 
during his period of military service.  In his application 
for compensation (VA Form 21-526), received in June 2001, the 
veteran indicated that he began experiencing migraines after 
he hit his head on a wall in service.  He reported injuring 
his back during PT in service.  The veteran is also seeking 
service connection for nasal septum deviation and lumbar 
strain.  

In this case, the veteran's service medical records are 
unfortunately unavailable.  The records reflect substantial 
efforts by the RO to obtain these records, including multiple 
requests to the National Personnel Records Center (NPRC) as 
well as other official agencies.  However, the NPRC has 
unambiguously informed the RO that the veteran's service 
records are not available.  Based on the foregoing, it is 
clear that further requests for service medical and personnel 
records for the veteran would be futile.  The veteran has 
been informed that his service records are unavailable.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In cases where the 
service medical records are unavailable through no fault of 
the claimant, VA has a heightened duty to assist a veteran in 
developing his claims.  O'Hare,supra; see also Russo v. 
Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Based upon its review of the veteran's 
claims folder, the Board finds there is a further duty to 
assist the veteran with his claim herein.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, there is lay evidence of record to indicate 
that the veteran suffered from migraines and displayed 
manifestations of sleep apnea while he was in service, which 
have continued to the present.  The veteran's mother and 
brother have presented written statements to that effect.  
Significantly, in a statement dated in June 2007, the 
veteran's brother (who was also in the military and also 
stationed in Germany), indicated that he often visited with 
the veteran during the weekends.  The veteran's brother noted 
that, during those weekend visits, while in the military, he 
witnessed that the veteran suffered from migraines and back 
pain.  He also recalled teasing the veteran about his 
snoring, which he later learned was caused by sleep apnea.  

The record on appeal also contains VA treatment records, 
dated from June 2002 through January 2003, reflecting 
diagnosis of, and treatment for, chronic sinusitis, allergic 
rhinitis, and headaches.  In addition, of record is the 
report of a sleep apnea study, conducted in March 2006, which 
suggests findings of obstructive sleep apnea.  

Under the circumstances presented in this case, the Board 
finds that a VA medical examination and opinion is required.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (holding 
that VA must obtain a nexus opinion when there is competent 
evidence of a current disability, evidence establishing that 
an injury occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability); see also 38 C.F.R. § 3.159(c)(4).  

In addition, in April 2008, the veteran, through his 
representative, submitted a private treatment report to the 
Board for consideration.  He did not include a waiver of 
initial RO review of this evidence with his submission.  See 
38 C.F.R. § 20.1304.  Moreover, in the treatment report from 
Dr. P.B.P., dated in February 2008, he noted that the 
veteran's past medical history included allergic rhinitis, 
obstructive sleep apnea syndrome, and chronic migraine 
headaches.  He also noted that the veteran had been having 
more frequent headaches lately, and he also complained of 
more back pain lately.  The assessment indicated the medical 
conditions listed above.  Dr. P specifically noted that it 
had been a year since the veteran had an appointment with 
him, suggesting that he had been treating the veteran for 
some time.  However, his treatment records are not contained 
in the claims file.  The RO should attempt to obtain those 
records.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, VA 
as well as private, who treated the veteran 
for his claimed sleep apnea, migraine 
headaches, chronic sinusitis, allergic 
rhinitis, nasal septum deviation, and 
lumbar strain, especially within one year 
of his active service or in the years 
immediately after.  After securing any 
necessary releases, the RO should attempt 
to obtain any identified records.  
Specifically, the RO should request all 
treatment records from Dr. P.B.P., with the 
Bellmead Family Medicine.  The RO should 
also obtain all records pertaining to the 
veteran from the Central Texas Veterans 
Health Care System.  Any such records so 
obtained should be associated with the 
claims file.  If the records are not 
available, a notation to that effect should 
be placed in the claims file and the 
veteran notified of the problem.  

2.  After completion of the foregoing, the 
veteran should be afforded a VA orthopedic 
examination to determine the current nature 
and likely etiology of any demonstrated 
back disability.  The veteran's claims 
file, to include a complete copy of this 
Remand, must be provided to the examiner, 
and the examination report should reflect 
consideration of the file.  Based on the 
examination and review of the claims 
folder, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any 
demonstrated back disability is the result 
of disease or injury incurred in service, 
or whether such etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should provide 
a rationale for any opinion reached.  

3.  The veteran should be afforded a VA 
neurologic,  examination to determine the 
nature and etiology of his claimed 
headaches and sleep apnea.  All necessary 
tests and studies should be conducted.   
The veteran's claims file, to include a 
complete copy of this Remand, must be 
provided to the examiner, and the 
examination report should reflect 
consideration of the file.  After the 
examination and review of the medical 
records, the examiner should express the 
following opinions:  (1) Does the veteran 
have a chronic disability manifested by 
headaches?  (2) If the veteran is found to 
have a chronic disability manifested by 
headaches, is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that his headaches are 
etiologically related to the claimed head 
trauma sustained during service, or is such 
etiology or relationship unlikely (i.e., 
less than a 50-50 probability)?  The 
examiner should also provide an opinion as 
to whether the veteran currently suffers 
from obstructive sleep apnea; and, if so, 
whether it is at least as likely as not his 
current disability had its onset in 
service, or whether such onset is unlikely.  
The reasons and bases for these opinions 
should be provided.  

4.  The veteran should be afforded a VA 
examination to determine the existence, 
nature, and etiology of any respiratory 
and/or sinus disease he may currently have, 
including allergic rhinitis and sinusitis.  
It is requested that the examiner determine 
the most likely diagnosis and, if 
applicable, the etiology of any identified 
lung disease or sinus pathology.  The basis 
for any diagnosis should be established.  

The examiner should determine whether there 
is any relationship between any current 
diagnosis and service.  The examiner should 
specifically comment as to whether it is at 
least as likely as not as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any allergic rhinitis or 
sinusitis currently found is related to any 
disease in service, or whether such 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  The claims 
folder should be made available to the 
examiner.  It is requested that reasoning 
be afforded in support of any opinion 
provided.  

5.  Thereafter, the RO should readjudicate 
the issues which remain on appeal.  If the 
decision remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


